DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-11, Lin et al. (U. S. Patent No. 9,360,374 B2) disclosed an optical module comprising: 
a base (11); and
a first optical component (C) disposed on the base, the first optical component having a flange (3). 
However, the prior art failed to disclose or fairly suggested that the optical module further comprises:
at least two washers disposed on the first optical component and sandwiched in between the base and the flange, each washer of the at least two washers having a first side surface and a second side surface, the first side surface and the second side surface tilting with respect to each other by an angle.

With respect to claims 12-22, Lin et al. (U. S. Patent No. 9,360,374 B2) disclosed An infrared thermometer comprising: 
1’); and 
an optical module disposed in the casing, the optical module comprising: 
a base (11); 
a first optical component (C) disposed on the base, the first optical component having a flange (3); 
at least two washers disposed on the first optical component and sandwiched in between the base and the flange, each washer of the at least two washers having a first side surface and a second side surface, the first side surface and the second side surface tilting with respect to each other by an angle; and 
a second optical component (1) disposed with respect to the first optical component; 
wherein the first optical component comprises one of a laser emitter (33) and an infrared sensor, and the second optical component comprises another one of the laser emitter and the infrared sensor (13).
However, the prior art failed to disclose or fairly suggested that infrared thermometer further comprises:
an optical module disposed in the casing, the optical module further comprising: 
at least two washers disposed on the first optical component and sandwiched in between the base and the flange, each washer of the at least two washers having a first side surface and a second side surface, the first side surface and the second side surface tilting with respect to each other by an angle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 06 December 2020 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn. 
Applicant’s amendments filed 06 December 2020 with respect to claims 1-11 have been fully considered.  The objections of claims 1-11 have been withdrawn.
Applicant’s amendments filed 06 December 2020 with respect to claims 2-4 have been fully considered.  The objections of claims 2-4 have been withdrawn.
Applicant’s amendments filed 06 December 2020 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 06 December 2020 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 06 December 2020 with respect to claims 7 and 8 have been fully considered.  The objections of claims 7 and 8 have been withdrawn.
Applicant’s amendments filed 06 December 2020 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 06 December 2020 with respect to claim 9 have been fully considered.  The objections of claim 9 have been withdrawn.
Applicant’s amendments filed 06 December 2020 with respect to claims 12-22 have been fully considered.  The objections of claims 12-22 have been withdrawn.
Applicant’s amendments filed 06 December 2020 with respect to claims 13-15 have been fully considered.  The objections of claims 13-15 have been withdrawn.
Applicant’s amendments filed 06 December 2020 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 06 December 2020 with respect to claim 15 have been fully considered.  The objections of claim 15 have been withdrawn.
Applicant’s amendments filed 06 December 2020 with respect to claims 18 and 19 have been fully considered.  The objections of claims 18 and 19 have been withdrawn.
Applicant’s amendments filed 06 December 2020 with respect to claim 19 have been fully considered.  The objections of claim 19 have been withdrawn.
Applicant’s amendments filed 06 December 2020 with respect to claim 20 have been fully considered.  The objections of claim 20 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hollander et al. (U. S. Patent No. 7,611,278 B2) disclosed infrared thermometers.
Carlson et al. (U. S. Patent No. 7,339,685 B2) disclosed a method and an apparatus for electronically generating an outline indicating a size of an energy zone imaged onto an IR detector of a radiometer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884